Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/921,919 filed on July 6, 2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Submitted Information disclosure statement (IDS) is in compliance with theprovisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
No preliminary amendments were filed. Claims 1-20 are currently pending.

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 refers to “the trend” where “a trend” is defined in claim 1. Therefore, claim 11 should depend from claim 10 and not claim 1.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim 1 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,706,602 in view or Rosenfeld et al., US 2006/022834 A1.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims in conflict simply differ in wordings and not in substance such that resolving the differences between claim 1 of the instant application and claim 1 of Patent ‘602 in combination with Rosenfeld would have been obvious to a person of ordinary skill in the art, as argued in the following rejection of claim 1 of the instant application. This is demonstrated in the following table that shows conflicting claims side by side.
	
Application 16/921,919

Claim 1.  An apparatus comprising: an imaging device to capture imaging data of a patient; a patient monitor to capture non-imaging data of the patient; and a communication interface between the imaging device and the patient monitor to route the non-imaging data to the imaging device, wherein the imaging device is to combine the non-imaging data with the imaging data to form a combined data set to be processed to determine a clinical outcome.

Patent 10,706,602

Claim 1. An apparatus to capture patient vitals in real time during an imaging procedure, the apparatus comprising: at least one of a video capturing device or an audio receiving device, the video capturing device configured to capture a visual vital information of a patient from a vital monitor during the imaging procedure and the audio receiving device configured to capture an audible vital information of the patient during the imaging procedure; a vitals data manager to: obtain at least one of the visual vital information or the audible vital information, the at least one of the visual vital information or the audible vital information tagged with an identifier of the patient; obtain a medical image of the patient, the medical 




	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims do not fall within at least one of the four categories of patent eligible subject matter because:
The subject matter of the claim must be directed to one of the four subject matter categories. If it is not, the claim is not eligible for patent protection and should be rejected under 35 U.S.C. 101, for at least this reason.  A summary of the four categories of invention, as they have been defined by the courts, are: 
i. 	Process – an act, or a series of acts or steps. 
ii. 	Machine – a concrete thing, consisting of parts, or of certain devices and combination of devices.
iii. 	Manufacture – an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by handlabor or by machinery. 
iv. 	Composition of matter – all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.

See MPEP 2106.03(I).
Applicant is advised to amend the claim/s so that the claims are directed to a form of non-transitory computer-readable tangible media having instructions stored thereon that when executed on a processor, cause the processor to …

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenfeld et al. US 1006/0022834 A1 (hereinafter “Rosenfeld”).
With respect to claim 1, Rosenfeld discloses an apparatus [abstract: system, FIG. 9], comprising: an imaging device to capture imaging data of a patient [FIG. 9, par. 202: video camera]; a patient monitor to capture non-imaging data of the patient [FIG. 9, par. 212: microphone 296 – see also par. 32: clinical information]; and a communication 
With respect to claim 2, Rosenfeld discloses all the limitations of claim 1 and further discloses wherein the imaging data and the non-imaging data are captured at a same time [claim 12].
With respect to claim 3, Rosenfeld discloses all the limitations of claim 1 and further discloses wherein the communication interface between the imaging device and the patient monitor is bi-directional [par, 32: two-way audio/video communication].
With respect to claim 4, Rosenfeld discloses all the limitations of claim 1 and further discloses wherein the communication interface is a wireless communication interface between an imaging device receiver and a patient monitor transmitter [par. 230].
With respect to claim 7, Rosenfeld discloses all the limitations of claim 1 and further discloses wherein the combined data set is formed as a composite image with the non-imaging data embedded in an image formed from the imaging data [par. 177].
With respect to claim 8, Rosenfeld discloses all the limitations of claim 1 and further discloses wherein the non-imaging data is captured by the imaging device using at least one of a camera [FIG. 9, par. 202: video camera] or a microphone [FIG. 9, par. 212: microphone 296].

With respect to claim 10, Rosenfeld discloses all the limitations of claim 1 and further discloses wherein the clinical outcome includes a trend in at least one of a condition or a disease [par. 310].
With respect to claim 11, Rosenfeld discloses all the limitations of claim [[1]] 10 and further discloses wherein the trend is displayed in conjunction with an image formed from the imaging data [par. 310 – see also par. 32: a continuous real time feed of clinical information].
With respect to claims 12-14 and 17-18, the claims are drawn to computer-readable storage media containing instructions therein that, when executed on an electronic device, causes the device to perform a series of steps that are commensurate in scope with steps of claims 1-2, 4 and 7-8, respectively. Therefore, claims 12-14 and 17-18 are rejected for the same reasons of anticipation as noted in the above rejection of claims 1-2, 4 and 7-8, respectively.
With respect to claim 19, the claim is drawn to method comprising steps that are commensurate in scope with steps of claim 1. Therefore, claim 19 is rejected for the same reasons of anticipation as noted in the above rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5-6, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenfeld, as applied to claim 1, and further in view of Lee, US 2018/0247714 A1 (hereinafter “Lee”).
With respect to claim 5, Rosenfeld discloses all the limitations of claim 1 but Rosenfeld does not explicitly disclose wherein the imaging device includes an artificial 
With respect to claim 6, Rosenfeld in view of Lee disclose all the limitations of claim 5 and Lee furthermore discloses  wherein the artificial intelligence model is a first artificial intelligence model, and wherein the imaging device includes a second artificial intelligence model to process the captured non-imaging data for combination with the imaging data [par. 59: AI algorithm or a machine learning algorithm, at least one of an artificial neural network, a Bayesian network, a support vector machine, and a decision tree]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Rosenfeld with Lee with the same motivation as noted in the above rejection of claim 5.
With respect to claims 15-16, the claims are drawn to computer-readable storage media containing instructions therein that, when executed on an electronic device, causes the device to perform a series of steps that are commensurate in scope with steps of claims 5-6, respectively. Therefore, claims 15-16 are rejected for the same 
With respect to claim 20, the claim is drawn to method comprising steps that are commensurate in scope with steps of claim 5. Therefore, claim 20 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 5.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Alzamzmi et al., US 2019/0320974 A1, discloses comprehensive and context-sensitive neonatal pain management system.
David et al., US 5,441,047 A, discloses ambulatory patient health monitoring techniques.
Shipon, US 2007/0118389 A1, discloses integrated teleconferencing system.
Baron, US 2014/0366878 A1, discloses medical console.
Hickle et al., US 2018/0052968 A1, discloses computer-assisted patient navigation and information system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485